Hart, J. (dissenting). In my opinion the uncontradicted evidence shows that the owner of the ferry agreed to give the landowner free ferriage for the privilege of extending- a road from his ferry landing to the public road, which might be used by passengers going to and from the ferry. The public used the road under this agreement, and there is nothing in the record tending to show that the public used the roadway adversely; or that the landowner ceased to exercise the qualified dominion over the passageway from the ferry to the public road, which his contract with the ferryman gave him. The qualified use of the road by the public with the owner’s leave for the purpose of going to and from the ferry will not support a claim of highway by prescription. Jones v. Phillips, 59 Ark. 35. Judge Wood concurs in this dissent.